83576-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20749: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83576-COA


Short Caption:MYERS VS. HASKINS (CHILD CUSTODY)Court:Court of Appeals


Related Case(s):57621, 57825, 58306, 58581, 59626, 59916, 60690, 61046, 61664, 62330, 65518, 83576


Lower Court Case(s):Clark Co. - Eighth Judicial District - D434495Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantLisa S. MyersPatricia A. Marr
							(Patricia A. Marr, Ltd.)
						


RespondentCaleb Obadiah Haskins
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


03/04/2022Case Status UpdateTransferred from Supreme Court. (COA).


06/30/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court of Appeals. Author: Gibbons, C.J. Majority: Gibbons/Tao/Bulla. 138 Nev. Adv. Opn. No. 51. Court of Appeals-MG/JT/BB. (COA).22-20749




07/25/2022Case Status UpdateTransferred to Supreme Court.  (COA)


07/25/2022Case Status UpdateCase Closed.  (COA)



Combined Case View